UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1331



RUTH KLEJNOT,

                                              Plaintiff - Appellant,

          versus


DOES 1-5, Inclusive; STEVEN R. COHEN, Acting
Director of the U.S. Office of Personnel
Management,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
3732-MJG)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruth Klejnot, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruth Klejnot appeals the district court’s order granting

summary judgment to Appellees in her civil action for insurance

benefits.     We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Klejnot v. Does 1-5, No. CA-

00-3732-MJG (D. Md. filed Dec. 17, 2001; entered Dec. 18, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2